Citation Nr: 1531053	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-33 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2014, the Veteran testified in a video hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased, compensable rating for his service-connected bilateral hearing loss.  During his September 2014 hearing, the Veteran reported his hearing loss has worsened since his last audiometric testing in the spring of 2012, as evidenced by his increased need to turn on closed captioning while watching the TV at home.  Because the most recent evaluation of the Veteran's hearing loss is more than three years old, and the Veteran credibly alleges his disability has worsened, remand for an additional examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA medical records from El Paso dated from September 2013 to the present.

2.  Provide the Veteran with a VA examination to evaluate the nature and severity of his current bilateral hearing loss.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.  
3.  Then, readjudicate the appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




